NO. 07-10-00487-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JANUARY 25, 2011


              IN THE INTEREST OF T.L.C.G. AND T.M.C.G., CHILDREN


             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 49,888-D; HONORABLE DON R. EMERSON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Appellant, Tony Wayne Gindratt, filed a notice of appeal of an Order in Suit to

Modify Parent-Child Relationship.     By letter dated December 2, 2010, Gindratt was

notified that, among other things, a filing fee of $175 had not been paid, noting that

failure to do so within ten days could result in dismissal pursuant to Texas Rule of

Appellate Procedure 42.3(c). No fee having been received within the deadline, by letter

dated December 16, 2010, Gindratt was again advised of the outstanding filing fee and

the consequences of failing to pay. He was also specifically notified of and given the

opportunity to, in lieu of paying the filing fee, file an affidavit of indigence on or before

January 17, 2011.     See TEX. R. APP. P. 44.3; see also Higgins v. Randall County

Sheriff's Office, 193 S.W.3d 898 (Tex. 2006) (holding that a court of appeals can
dismiss an appeal for noncompliance only after allowing a reasonable time to correct a

defect). Despite two notices and a reasonable time in which to comply with this Court's

request, Gindratt has failed to respond. Consequently, this Court is authorized to

dismiss this appeal.


      Accordingly, the appeal is dismissed.



                                                     Mackey K. Hancock
                                                          Justice




                                          2